Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, and further granted to the following extent: restraining the defendants from using the name “ Sommers ” in connection with the business, either upon the sign in front of the place of business or in the advertising matter or otherwise, and from simulating plaintiff’s name or the appearance of plaintiff’s place of business, and from all other acts calculated or likely to deceive the public into believing that the business conducted by the defendants is that of the plaintiff. No opinion. Settle order on notice. Present — Dowling, Smith, Merrell, McAvoy and Martin, JJ.